Fletcher, Justice.
James Stacey Lyons was convicted of murder and possession of a *408firearm in the shooting death of Dwayne Palmer.1 He was sentenced to life imprisonment for murder and five years for possession, to be served consecutively. He appeals and we affirm.
Decided May 15, 1995.
Richard O. Ward, for appellant.
Daniel J. Craig, District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.
Lyons and three other men were looking for Palmer and drove to a convenience store where he was shopping. Lyons, who was armed, and another man remained in the car as guards while the other two exited the car, fired into the store, and shot Palmer when he left the store.2
1. After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found Lyons guilty of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Lyons contends that the trial court erred in admitting evidence that Palmer had punched Lyons a few hours before the murder and that the court failed to give limiting instructions regarding a prior fight between Lyons’ codefendant and Palmer. Lyons, however, failed to object to this evidence or the court’s instructions, and therefore, we will not consider these issues on appeal. O’Donnell v. State, 258 Ga. 782, 785 (374 SE2d 729) (1989).

Judgment affirmed.


All the Justices concur.


 The crimes occurred on August 9, 1991. Lyons was convicted and sentenced on April 24,1992. Lyons filed a motion for new trial on June 19, 1992, which the trial court denied on November 16,1994. Lyons filed a notice of appeal on November 18,1994. The case was docketed in this court on December 21,1994 and submitted for decision without oral argument on February 13, 1995.


 Lyons was tried jointly with Kevin Prince, who fired the fatal shots. This court has previously affirmed Prince’s conviction. Prince v. State, 264 Ga. 867 (452 SE2d 497) (1995).